98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Max W. MENUSKIN;  Sarah H. Newman;  C.E. Barnes;  BessBarnes;  Elizabeth S. Wynn;  Lew Phillips;  MamiePhillips;  Ed Merritt;  Judie Merritt,Plaintiffs-Appellants,v.Don WILLIAMS;  Alice Williams;  First American NationalBank, Defendants.Vicki Cooke;  Cathleen N. Miles;  Susan Parker;  NationalTitle Insurance Agency;  J.P. Sartain, Defendants-Appellees.
No. 96-6231.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1996.

E.D.Tenn., No. 92-00144;  Curtis L. Collier, Judge.
E.D.Tenn., 1996 WL 549322.
APPEAL DISMISSED.
Before:  KRUPANSKY, BOGGS, and SILER, Circuit Judges.

ORDER

1
This is a civil action arising from the sale of properties subject to undisclosed construction liens.  On July 31, 1996, the district court granted the motions for summary judgment filed by defendants Cooke, Miles, Parker, Sartain, and National Title Insurance Agency.  The plaintiffs filed a notice of appeal from that order and the present appeal resulted.  We conclude we lack appellate jurisdiction in this case.


2
Absent certification for an interlocutory appeal under Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  In this case, the district court did not adjudicate the claims against defendants Don Williams and Alice Williams and expressly stated such in its order of July 31, 1996.*  Although the plaintiffs sought certification of that order for an interlocutory appeal under Rule 54(b), the district court denied such certification in an order of September 11, 1996.


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.



*
 Defendant First American National Bank was dismissed from the action on September 11, 1992